       Case 2:20-cv-00638-SRW Document 1-1
                                DOCUMENT 2 Filed 08/31/20 Page 1 of 6
                                                                                   ELECTRONICA
                                                                                      7/28/2020 4:23
                                                                                        v-204-9
                                                         NTGOMERY COUN
                                                           GINA J. ISIIMAN,
             IN THE CIRCUIT COURT OF MONTGOMERY COUNTY,ALABAMA

FLORAETTA BRAXTER,

Plaintiff,

vs.                                                            CV No.:

DOLLAR GENERAL,DOLGENCORP,LLC
FICTITIOUS PARTIES
"1- 15;"

Defendants.


There may be other entities whose true names and identities are unknown to the Plaintiff at this
time who may be legally responsible for the claim(s) set forth herein who may be added by
amendment by the Plaintiff when their true names and identities are accurately ascertained by
further discovery. Until that time, the Plaintiff will designate these parties in accordance with
ARCP 9(h). The word entity as used herein is intended to refer to and include any and all forms of
individuals, partnerships, any and all types of corporations and unincorporated associations. The
symbol by which these party defendants are designated is intended to include more than one in the
event that discovery reveals that the descriptive characterization of the symbol applies to more
than one "entity." In the present action, the party defendants which the Plaintiff must include by
descriptive characterization are as follows: FICTITIOUS DEFENDANT NO. 1: the proper legal
designation for Defendant Dolgencorp, LLC., and/or Dollar General; FICTITIOUS
DEFENDANT NO.2-3: the proper legal designation for the entity which owns and/or operates a
business known as Dolgencorp, LLC., and/or Dollar General in Montgomery County, Alabama;
FICTITIOUS DEFENDANTS NO. 4-6: whether singular or plural being that person or persons
responsible for hiring, training, and/or supervising employees ofany fictitious or named defendant
prior to and on the occasion of the incident made the basis of this lawsuit; FICTITIOUS
DEFENDANTS NO. 7-9: whether singular or plural being that individual(s), entity or entities
who or which were responsible for maintaining a safe and clean environment in the business on the
occasion of the incident made the basis of this lawsuit; FICTITIOUS DEFENDANTS NO.
10-12: whether singular or plural being those persons, corporations or other legal entities, who
owned, leased, rented or otherwise controlled the premises on which the plaintiff was injured on
the occasion ofthe incident made the basis ofthis lawsuit; FICTITIOUS DEFENDANTS NO.
13-15: whether singular or plural being those persons, corporations or other legal entities who
were acting individually or by and through their agents, servants or employees, whose negligence
and/or wantonness proximately caused or contributed to the personal injuries and damages to the
plaintiff on the occasion of the incident made the basis of this lawsuit. Plaintiff avers that the
identities of all the foregoing fictitious party defendants are otherwise unknown to the Plaintiff at
this time, or, if their names are known to the Plaintiff at this time, their identities as proper party
Defendants are not known at this time, but whose true and correct names will be substituted when
ascertained.

                                                  1
       Case 2:20-cv-00638-SRW Document
                               DOCUMENT1-1
                                         2 Filed 08/31/20 Page 2 of 6




                                           COMPLAINT

                                             PARTIES

        1. Plaintiff, Floraetta Braxter, is an adult resident of Wetumpka, Alabama.

        2. Defendant, Dolgencorp, LLC is a Kentucky limited liability company and operating a

business in Montgomery County, Alabama. Based upon belief and information, Dolgencorp,

LLC and/or Dollar General is the entity which operates Dollar General Store #471, located at the

address: 5456 Atlanta Highway, Montgomery, Alabama 36109.

        3.   Fictitious Defendants "1 through 15," whether singular or plural, individual or

corporation, who are either Alabama corporations, foreign corporations or other entities that

participated in the conduct that led to Plaintiffs injuries.


                                  JURISDICTION AND VENUE

       4.      This Court has jurisdiction over this action as the minimum amount in controversy is

present. Venue is proper in this Court pursuant to Alabama Code Sections 6-3-2 and 6-3-7.


                                    STATEMENT OF FACTS

       5.      On or about July 29,2018,Floraetta Braxter was a business visitor and therefore an

invitee at Dollar General Store # 471.

       6.      As a patron ofthe store, Ms. Braxter was walking down an aisle and was caused to

fall when she stepped into a puddle of water. Defendants knew or, by the exercise of reasonable

care, should have known of the hazardous condition on the Defendant's floor, and should have

realized that the floor's condition posed an unreasonable risk of harm to invitees, such as Plaintiff.

Defendant should have expected that invitees walking on the floor would not discover or realize

the danger or would fail to protect themselves against the danger. Defendant failed to exercise
                                                  2
       Case 2:20-cv-00638-SRW Document
                               DOCUMENT1-1
                                         2 Filed 08/31/20 Page 3 of 6




reasonable care to protect invitees against the danger.

       7.      At all times pertinent hereto, Defendant failed to exercise reasonable care to inspect

for hazardous conditions on its floor, or to take adequate steps to remedy and/or warn customers of

such hazards. Defendant was negligent and wanton in failing to inspect the floor for hazards.

       8.      At all times pertinent hereto, Defendant failed to train and/or supervise its

employees to look for potential hazards on the floor or to timely clean up spills. Defendant was

negligent and wanton in failing to properly train and/or supervise its employees.

       9.      The incident which caused Plaintiffs injury could have been prevented with

periodic inspection, cleaning and suitable warnings and was of a type which would not ordinarily

occur in the absence of negligence or wantonness. Furthermore, the dangerous condition which

caused Plaintiffs injury was under the exclusive control of the Defendants. The incident which

caused Plaintiffs injury is not attributable to any negligence on Plaintiffs part.

       10.     As the direct and proximate result of Defendants' negligence and/or wantonness

and the Defendants' failure to remedy or warn ofthe dangerous condition, Ms. Braxter slipped on

Defendant's floor and suffered significant injuries. She suffered a torn ligament in her left hip and

impingement syndrome with Complex Regional Pain Syndrome in her shoulder. She was made

to undergo two surgeries and a third is expected. She was made to endure months of painful

rehabilitation and therapy. She has suffered, and continues to suffer, physical injuries, medical

expenses, lost wages, pain and mental anguish and permanent injury.

       11.     As a result ofsaid injuries, the Plaintiff has received, and will in the future continue

to receive, medical and hospital care and treatment provided by and through the United States of

America. The Plaintiff, for the sole use and benefit of the United States of America, under the

provisions of 42 U.S.C. 2651-2653 et. seq. and 10 U.S.C. 1095, and with its express consent,

                                                  3
        Case 2:20-cv-00638-SRW Document
                                DOCUMENT1-1
                                          2 Filed 08/31/20 Page 4 of 6




asserts a claim for the cost of said medical and hospital care and treatment and the value of future

care.

        COUNT I - NEGLIGENT/WANTON FAILURE TO MAINTAIN,REMEDY,
                            WARN OR INSPECT

         12.   Plaintiff incorporates the proceeding paragraphs as if fully set forth herein.

         13.   Plaintiff further alleges that Defendants and their agents and/or employees were

negligent and/or wanton in failing to maintain the premises in a safe manner. Defendants were

aware or should have been aware that failing to provide a safe walkway would present a dangerous

condition to invitees. As a proximate result of such conduct, Ms. Braxter suffered damages as

outlined above.

         14.   Plaintiff further avers that Defendants and their agents and/or employees were

negligent and/or wanton in failing to make reasonable inspections and discover hazardous

conditions on their premises. Defendants had an obligation tO inspect for and eliminate

hazardous conditions on their premises. As a proximate result of Defendants' failure to do so,

Ms. Braxter suffered damages as set forth above.

        15.    Plaintifffurther avers that Defendants and their agents failed to take adequate steps

to warn ofthe hazard. As a proximate result ofDefendants' failure to do so, Ms.Braxter suffered

damages as set forth above.

        COUNT II - NEGLIGENT/WANTON FAILURE TO TRAIN OR SUPERVISE

        16.    Plaintiff incorporates the proceeding paragraphs as if fully set forth herein.

        17.    At all times pertinent hereto, Defendants negligently and wantonly failed to

adequately staff the store and failed to train their employees on how to handle hazards on the

premises.


                                                 4
         Case 2:20-cv-00638-SRW Document
                                 DOCUMENT1-1
                                           2 Filed 08/31/20 Page 5 of 6




         18.   Defendants failed to adequately supervise their employees to makes sure that

inspections were being conducted and that routine and specific maintenance was being completed.

As a proximate result of Defendants' failure to do so, Ms. Braxter suffered damages as set forth

above.

           COUNT III - NEGLIGENT/WANTON SPOILATION OF EVIDENCE

         19.   Plaintiff incorporates the proceeding paragraphs as if fully set forth herein.

         20.   The employees and a manager were present at the time of Plaintiffs fall and were

aware ofthe incident and injuries.

         21.   On August 3, 2018, a letter was hand delivered to Dollar General Store #471

making them aware that all video footage needed to be preserved. The employee at Dollar

General Store #471 refused to take possession ofthe spoliation letter.

         22.   Upon information and belief, the video footage for the day of the injury has not

been preserved and no longer exists.

         23.   Defendants negligently and wantonly breached their duty to preserve video footage

which showed the fall and the time surrounding the fall.

         24.   The video footage is vital to Plaintiffs pending litigation against the Defendants.

         25.   Because of Defendants' negligent and wanton conduct, the evidence has been lost

and/or destroyed and Plaintiff is disadvantaged in proving her case.

         WHEREFORE Plaintiff demands judgment against Defendants, separately and severally,

in such sums of compensatory and punitive damages as a jury may assess after a full and fair

consideration ofthe facts.

                                                     /s/Gayle L. Doulas
                                                     GAYLE L. DOUGLAS[DOU012]
                                                     Attorney for Plaintiff

                                                 5
      Case 2:20-cv-00638-SRW Document
                              DOCUMENT1-1
                                        2 Filed 08/31/20 Page 6 of 6




OfCounsel:
HENINGER GARRISON DAVIS,LLC
2224 1ST Avenue North
Post Office Box 11310(35202)
Birmingham, Alabama 35203
205.326.3336(phone)
205.326.3332(facsimile)
gdouglas(g)hgdiawfirm.com


                                       JURY DEMAND

      Plaintiff demands trial by struck jury on all issues raised herein.


                                                    /s/ Gayle L. Douglas
                                                    GAYLE L. DOUGLAS[DOU12]
                                                    Attorneys for Plaintiff


DEFENDANTS TO BE SERVED VIA CERTIFIED MAIL:

Dolgencorp,LLC
c/o CSC Lawyers Service,Inc.
641 S. Lawrence Street
Montgomery,AL 36104

Dollar General Store #471
5456 Atlanta Highway
Montgomery, AL 36109




                                               6
